Citation Nr: 0115036	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  96-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.

3.  The propriety of the initial zero percent evaluation 
assigned for a service-connected left ankle disability, from 
March 13, 1995, to March 28, 1999, and for a rating in excess 
of 20 percent from March 29, 1999. 


REPRESENTATION

Appellant represented by:	Sheldon Mossberg, Attorney


WITNESS AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
December 1968.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in September 1995 
which granted service connection for a left ankle disability, 
and assigned a zero percent rating, effective from March 13, 
1995, and denied service connection for a back condition; and 
in April 1996, which denied service connection for PTSD.  The 
veteran timely perfected appeals regarding a higher rating 
for his service-connected left ankle disability, and the 
denial of service connection for a back condition and PTSD.  

A June 1999 rating decision granted an increased, 20 per 
cent, rating for the left ankle disability, effective March 
29, 1999.  The Board notes that the June 1999 rating decision 
also found that new and material evidence had not been 
submitted to reopen the claims for service connection for a 
back condition and PTSD.  The Board notes that the veteran 
has continuously prosecuted his appeals regarding these two 
issues and therefore, these claims will be considered on a de 
novo basis.  

The Board has recharacterized the increased rating issue on 
appeal as one involving the propriety of the initial rating 
assigned, in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

As the PTSD and left ankle disability issues are not 
inextricably related to the other issue developed for 
appellate review, a decision has been rendered on these 
issues, while the remaining issue set forth on the cover page 
of this decision has been remanded to the RO for further 
development.

FINDINGS OF FACT

1.  PTSD has been diagnosed, credible supporting evidence to 
show that the claimed stressors actually occurred has been 
submitted, and that the diagnosis is related to the claimed 
stressors. 

2.  Based on the evidence from March 13, 1995, to November 
16, 1995, the veteran's left ankle disability was manifested 
by severe degenerative joint disease, intermittent pain, and 
normal range of motion.  Based on the evidence from November 
17, 1995, to the present, the veteran's left ankle disability 
was manifested by severe degenerative joint disease, 
intermittent pain, and severely limited range of motion.  No 
ankylosis of the left ankle has ever been shown.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.304.

2.  The veteran's service connected left ankle disability is 
not compensable from March 13, 1995, to November 16, 1995; 
and 20 percent disabling for the period after November 17, 
1995.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-71 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder 
or PTSD.  

The veteran's personnel/administrative records indicate that 
he served aboard the U.S.S. Manchester when the ship 
participated in surface bombardment of the Korean mainland 
during the Korean Conflict.  He was awarded, among other 
decorations, the Navy Occupation Medal, the China Service 
Medal, the Korean Service Medal with three stars, National 
Defense Service Medal, and the Vietnam Service Medal.  

The veteran submitted a history of the U.S.S. Manchester's 
role in the Korean Conflict entitled "45 days, 3 hours, 3 
minutes at sea."  It chronicles the ships shelling of 
mainland Korea causing massive destruction of  property and 
lives, and its destruction of communist sampans attacking 
United Nations warships.  

A VA psychological report was conducted in December 1995.  
The veteran related that he witnessed the deaths of sailors 
when a fire broke out in a ship's boiler room; participated 
in the sinking of sampans off the coast of Korea causing the 
deaths of civilians; and participating in his ships shore 
bombardment of trains during the Korean Conflict in which he 
assumed that many civilians, including children were killed.  
The veteran stated that his symptomatology began during the 
Korean Conflict but a navy physician dismissed the symptoms 
and dissuaded him from seeking treatment.  

A VA PTSD examination was conducted in March 1996.  The 
veteran related that he witnessed the deaths of at least 9 
sailors when a fire broke out in a ship's boiler room; 
multiple shootings and suicides during the Korean Conflict; 
worried that shore bombardment that he participated in during 
the Vietnam Conflict may have killed many people; and felt 
helpless during the blockade of Cuba during the missile 
crises as his ship was ordered not to fire unless fired upon.  
The veteran stated that he has frequent intrusive thoughts 
regarding his inservice experiences.  He avoids talking about 
his time in the military and becomes angry when the Korean 
Conflict or Vietnam Conflict are discussed.  The diagnoses 
were moderate PTSD, dysthymia, and rule out recurrent major 
depressive episode.  The examiner stated that the veteran 
suffers from PTSD due to his inservice experiences and was 
being treated at a VA PTSD clinic.  

A letter from the Associate Chief of Psychiatry of a VA 
medical facility dated in June 1997 is of record.  He noted 
that the veteran experienced multiple traumatic events while 
on active duty, such as being assigned to remove the bodies 
of 13 sailors who were scalded to death aboard the U.S.S. 
Manchester; participated in the sinking of sampans off the 
coast of Korea causing the deaths of civilians; saw white 
phosphorus fall on people in Korea which inflicted terrible 
burns; assisted in the firing of hundreds of rounds of cannon 
on the mainland of Korea and Vietnam resulting in the deaths 
of many people; and witnessed the knifing of a fellow sailor 
aboard ship.  The psychiatrist found that these inservice 
traumatic events caused the veteran's PTSD.  

VA progress notes reveal that the veteran was treated at a 
PTSD clinic starting in March 1995.  The veteran related the 
inservice stressful events detailed above.  He also noted 
that re-experiencing these events caused nightmares, anxiety, 
anger, feelings of guilt and inability to concentrate.  
Several diagnoses of PTSD are contained in the progress 
notes.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
effective date of the amendment is March 7, 1997.

Prior to March 7, 1997, § 3.304(f) provided: Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).

Section 3.304(f) now provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2000).

When laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process is completed, the version of the law most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  The Board notes that 
the veteran will prevail on his claim under either version of 
the law.

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service documents or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Cohen, supra.

In the case at bar, a current, clear medical diagnoses of 
PTSD are shown from several VA examiners.  Moreover, an 
Associate Chief of Psychiatry of a VA medical facility has 
linked several specific inservice events stressors 
responsible for his PTSD.  In this regard, the Board notes 
that the veteran was aboard the U.S.S. Manchester when it 
engaged in combat during the Korean Conflict and the veteran 
provided that ship's history which related the exact 
incidents described by the veteran.  Finally, the Board finds 
that the evidence presented fulfills the third requirement to 
establish a claim of service connection for PTSD, which is a 
link between the current symptoms and the in-service 
stressors.  Therefore, the Board finds that the evidence 
demonstrates that all three requirements to establish a claim 
of service connection for PTSD have been met.




Left Ankle Disability

The veteran's service medical records show that he fractured 
his distal left tibia in January 1964, the fracture was 
placed in a cast, and he received subsequent treatment for 
the condition.  

On March 13, 1995, the veteran requested, in part, service 
connection for a left ankle disability.  

A VA examination was conducted in April 1995.  The veteran 
complained of persistent aching pain in the left ankle which 
occasionally swells and flares up.  Examination noted some 
swelling of the left ankle from pitting edema, equal to the 
left ankle.  The examiner noted that there was no distinct 
swelling or tenderness of the left ankle.  No deformity or 
instability of the left ankle was found.  The range of motion 
of the left ankle was normal.  A x-ray evaluation noted that 
the left ankle had osteoarthritis changes consistent with old 
trauma.  The diagnosis was status post dislocation and 
degenerative joint disease of the left ankle.  

A November 17, 1995, VA progress note indicates that the 
veteran complained of increased left ankle pain of four days 
duration without injury.  The veteran noted that he had 
intermittent left ankle pain for the past 30 years.  
Regarding the right ankle, there was 20 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 30 degrees of 
inversion, and 20 degrees of eversion.  Regarding the left 
ankle, there was zero to 5 degrees of dorsiflexion, zero 
degrees of plantar flexion, zero to 5 degrees of inversion, 
and zero to 5 degrees  of eversion.  The diagnosis was 
degenerative joint disease of the left ankle.  

A VA examination was conducted in March 1999.  The veteran 
complained of intermittent pain of the left ankle which 
increases with weather changes and climbing stairs, weakness 
and daily stiffness.  The veteran did not complain of 
instability, locking, fatigability or lack of endurance.  The 
examiner noted that the March 1995 VA x-rays of the veteran's 
left ankle show advanced degenerative joint disease.  The 
examiner noted that the veteran did not describe specific 
limitation of motion or functional impairment during flare-
ups, or recurrent subluxation.  

The veteran's left ankle range of motion was significantly 
limited.  Regarding the left ankle, there were zero degrees 
of dorsiflexion, 5 degrees of plantar flexion, and 1 to 2 
degrees of inversion and eversion.  The strength of both 
ankle dorsiflexors, plantar flexors and extensor hallucis 
longus was limited, 3-4/5.  Sensation of the left foot was 
intact to touch and pinprick.  The diagnosis was injury to 
the left ankle while in service with resulting fracture of 
the left lower leg/ankle which was treated with casting, 
severe limitation of motion and intermittent pain.  There was 
x-ray evidence of severe degenerative joint disease of the 
left ankle in March 1995.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC), informed the 
appellant of the evidence needed to substantiate his claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
STATEMENT OF THE CASE sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  38 
U.S.C.A. § 4.71a.  The normal range of motion of the ankle is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

If a veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
the 20 percent rating in this case, consideration of 
functional loss due to pain is not required.  Johnson v. 
Brown, 10 Vet. App. 80 (1997).

Diagnostic Code 5270 for ankylosis of the ankle provides a 40 
percent rating for ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion or eversion 
deformity.  A 30 percent rating applies for ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  If the ankle is 
ankylosed in plantar flexion of less than 30 degrees, a 20 
percent rating applies.  38 C.F.R. § 4.71a.

The Board notes that the veteran has demonstrated that the 
earliest date that he had severe limitation of motion of the 
left ankle, entitling him to the maximum rating for such 
limitation of motion (20 percent) was on November 17, 1995.  
A higher rating under an analogous Diagnostic Code pertaining 
to ankylosis is not warranted as there is no evidence of 
record, nor does the veteran contend, that the left ankle is 
ankylosed.  

The preponderance of the evidence is against the assignment 
of a compensable rating for the service-connected left ankle 
disability prior to November 17, 1995.  The only medical 
record relating to the left ankle during that period of time, 
a VA examination in April 1995, indicated that the veteran's 
left ankle range of motion was normal.  Thus, the benefit-of-
the-doubt rule does not apply, and that part of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.

An increased, 20 per cent, rating is granted from November 
17, 1995, for the veteran's service-connected left ankle 
disability, subject to the criteria governing the payment of 
monetary benefits.  A compensable evaluation for the 
veteran's service-connected left ankle disability for the 
period from March 13, 1995 to November 16, 1995 is denied.  
Also, an evaluation in excess of 20 per cent for the left 
ankle disability from November 17, 1995 is denied.


REMAND

As discussed above, the Board again notes that there has been 
a significant change in the VA duty to assist the veteran 
during the pendency of the appeal.  

In this case, the veteran's service medical records indicate 
that he fell off a ladder in 1959 and complained of low back 
pain.  The diagnosis was contusion of the back musculature.  
Therefore, under the new law, the veteran must be provided a 
VA examination in which the examiner provides an opinion 
regarding the etiology of any current back disability.  

Moreover any VA or private  medical records pertaining to the 
veteran's back disability, not currently of record should be 
obtained.  The veteran has stated that he was granted Social 
Security Administration (SSA) disability insurance benefits.  
Once the VA is put on notice that the veteran is in receipt 
of such benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  The veteran is free, of course, 
to submit any medical or other relevant 
evidence in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
further examination.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

3.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of his back 
disability.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to, and be reviewed by, the examiner.  
The examiner should conduct all indicated 
tests.  The examiner should opine whether 
any current back disability was incurred 
in service.  

4.  If none of the requested development 
provides competent medical evidence that 
he currently has a back disability as a 
result his military service, the RO should 
specifically advise him and his attorney 
of the need to submit such competent 
medical evidence to support the claim.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a back disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



